Exhibit 10.3

EXECUTION COPY

SHARE EXCHANGE AGREEMENT

 

BETWEEN:    FOREFRONT BVI, LTD. (the “Company”) AND:    FOREFRONT HOLDINGS, INC.
(“Forefront Holdings”) AND:    HISENSE CO. LTD. (“Hisense Group”) AND:   
QINGDAO HISENSE ELECTRONIC HOLDING LTD. (“HEH”) AND:    LIGENT PHOTONICS, INC.
(“Ligent US”)

 

Contents

   Page No. Share Exchange Agreement    1

Exhibit A – Definitions

   8

Exhibit B – Form of Indemnification Agreement

   10

Schedule 1.6 – Representations and Warranties of the Shareholders regarding
Ligent US

   11

Schedule 1.7 – Representations and Warranties of the Shareholders

   14

Schedule 1.8 – Representations and Warranties of the Company

   15

Schedule 1.9 – Representations of Forefront Holdings

   17



--------------------------------------------------------------------------------

SHARE EXCHANGE AGREEMENT

This Share Exchange Agreement dated as of the 31st day of December, 2007, is
entered into by and among FOREFRONT BVI, LTD., a company incorporated under the
laws of the British Virgin Islands (the “Company”), FOREFRONT HOLDINGS, INC., a
Florida corporation (“Forefront Holdings”), HISENSE CO. LTD., a company
incorporated under the laws of the People’s Republic of China (“Hisense Group”),
QINGDAO HISENSE ELECTRONIC HOLDING LTD., a company incorporated under the laws
of the People’s Republic of China (“HEH”)(Hisense Group and HEH, collectively,
the “Shareholders”) and LIGENT PHOTONICS, INC., a Delaware corporation (“Ligent
US”).

WHEREAS, Hisense Group is the recorded and beneficial owner of 50% of the issued
and outstanding shares of Ligent US; and

WHEREAS, HEH is in the process of, and as a condition to the consummation of the
transactions contemplated hereby is, purchasing 50% of the issued and
outstanding shares of Ligent US from Ligent International, Inc., a corporation
organized in the British Virgin Islands (“Ligent BVI”); and

WHEREAS, the Shareholders have agreed to transfer to the Company, and the
Company has agreed to acquire from the Shareholders, all of the Shares, which
Shares constitute 100% of the issued and outstanding shares of Ligent US, in
exchange for an aggregate 6,489,061 shares of the Company’s common stock to be
issued on the Closing Date (the “Company Shares”), on the terms and conditions
as set forth herein; and

WHEREAS, the BM Merger shall occur simultaneously with the consummation of the
transactions contemplated herein; and

WHEREAS, certain defined terms appear in Exhibit A hereto.

NOW THEREFORE in consideration of the premises and the mutual covenants,
agreements, representations and warranties contained herein, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION I

EXCHANGE OF SHARES AND SHARE CONSIDERATION

1.1 Share Exchange. At the Closing, the Shareholders shall transfer to the
Company 1,000 Shares, representing all of the issued and outstanding shares of
Ligent US, and, in consideration therefor, the Company shall issue to the
Shareholders an aggregate of 6,489,061 fully paid and nonassessable shares of
Company Common Stock (the “Share Exchange”).

1.2 Section 368 Reorganization. For U.S. federal income tax purposes, the Share
Exchange is intended to constitute a “reorganization” within the meaning of
Section 368(a)(1)(B) of the Code. The parties to this Agreement hereby adopt
this Agreement as a “plan of reorganization” within the meaning of Sections
1.368-2(g) and 1.368-3(a) of the United States Treasury Regulations.
Notwithstanding the foregoing or anything else to the contrary contained in this
Agreement, the parties acknowledge and agree that no party is making any
representation or warranty as to the qualification of the Share Exchange as a
reorganization under Section 368 of the Code or as to the effect, if any, that
any transaction consummated prior to the Closing Date has or may have on any
such reorganization status. The parties acknowledge and agree that each (i) has
had the opportunity to obtain independent legal and tax advice with respect to
the transaction contemplated by this Agreement, and (ii) is responsible for
paying its own Taxes, including without limitation, any adverse Tax consequences
that may result if the transaction contemplated by this Agreement is not
determined to qualify as a reorganization under Section 368 of the Code.

1.3 Directors of Company at Closing Date. On the Closing Date, Chairman Houjian
Zhou will be Chairman of the board of directors of the Company and Dr. Wei-Ping
Huang will serve as a director. Three members of the board will be independent
directors under the rules and regulations of the United States Securities and
Exchange Commission and the NASDAQ Global Market.



--------------------------------------------------------------------------------

1.4 Officers of Company at Closing Date. On the Closing Date, the current
officers of the Company shall resign from each officer position held at the
Company and the Company Board shall appoint Dr. Wei-Ping Huang to serve as Chief
Executive Officer and President.

1.5 Closing Date. The closing of the Share Exchange will occur on the date on
which all of the closing conditions set forth in Section III below have been
satisfied or waived (the “Closing Date”), subject to extension by mutual
agreement of the Shareholders and the Company, but in no event later than
December 31, 2008.

1.6 Representations and Warranties of the Shareholders Regarding Ligent US. The
Shareholders hereby jointly and severally make the representations and
warranties set forth on Schedule 1.6 regarding Ligent US.

1.7 Representations and Warranties of Shareholders. The Shareholders hereby make
the representations and warranties set forth on Schedule 1.7.

1.8 Representations and Warranties of the Company. The Company hereby makes the
representations and warranties set forth on Schedule 1.8.

1.9 Representations and Warranties of Forefront Holdings. Forefront Holdings
hereby makes the representations and warranties set forth on Schedule 1.9.

SECTION II

COVENANTS

2.1 Forefront Holdings Merger or Domestication. Forefront Holdings covenants
that it shall complete its domestication into the Company pursuant to the
domestication or merger statutes of the British Virgin Islands before the
Closing, it being understood by the parties that such transaction shall be
considered a “domestication” for U.S. tax purposes in all respects.

2.2 Pre-Closing Covenants. Ligent US will not engage in any practice, take any
action, or enter into any transaction outside the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency) (“Ordinary Course of Business”). Each of the parties will give any
notices to, make any filings with, and use its reasonable best efforts to obtain
any authorizations, consents, and approvals of governments and governmental
agencies in connection with the matters referred to in Subsection 2(c) of
Schedule 1.7 (2)(c). Ligent US will keep its business and properties
substantially intact, including its present operations, physical facilities,
working conditions, insurance policies, and relationships with lessors,
licensors, suppliers, customers, and employees. Ligent US will permit
representatives of the Company (including legal counsel and accountants) to have
full access at all reasonable times, and in a manner so as not to interfere with
the normal business operations of Ligent US, to all premises, properties,
personnel, books, records (including tax records), contracts, and documents of
or pertaining to Ligent US; provided, however, that the Company shall have a
period of thirty (30) days from the date of this Agreement to complete its due
diligence review.

SECTION III

CONDITIONS PRECEDENT TO CLOSING; CLOSING DELIVERIES

3.1 The Company’s obligation to acquire the Shares and to take the other actions
required to be taken by it at the Closing Date is subject to the satisfaction,
at or prior to the Closing Date, of each of the following conditions (any of
which may be waived by the Company, in whole or in part):

(a) Accuracy of Representations. The representations and warranties of Ligent US
and the Shareholders set forth in this Agreement or in any Schedule or
certificate delivered pursuant hereto shall be true and correct in all material
respects as of the date of hereof and as of the Closing except to the extent
that such representations and warranties are qualified by the term “material,”
or contain terms such as “Material Adverse Effect” or “Material Adverse Change,”
in which case such representations and warranties (as so written, including the
term “material” or “Material”) shall be true and correct in all respects at and
as of the Closing Date.

(b) Performance by Ligent US and Shareholders. All of the covenants and
obligations that Ligent US and the Shareholders are required to perform or to
comply with pursuant to this Agreement (considered collectively), and each of
these covenants and obligations (considered individually), must have been duly
performed and complied with in all material respects.

 

2



--------------------------------------------------------------------------------

(c) Other Agreements/Events. The transactions contemplated by the Common Stock
Purchase Agreement, the Ligent BVI Merger Agreement, the Framework Agreement,
the Forefront Stock Purchase Agreement, the Forefront Holdings Merger and the BM
Merger shall be consummated simultaneously with the transactions contemplated by
this Agreement. The preferred stockholders of Forefront Holdings shall have
converted all of their preferred stock into common stock and Forefront Holdings
shall have effected a 1:5 reverse stock split of its common stock. The
Registration Statement filed with the SEC by the Company shall have been
declared effective. No amendments or waiver under the Forefront Stock Purchase
Agreement or any other agreement shall have been entered into without the prior
written consent of the Company.

(d) Certificate of Shareholders. Each Shareholder will have delivered to the
Company a certificate executed by an authorized officer of the Shareholder
certifying the satisfaction of the conditions specified herein relating to such
Shareholder.

(e) Consents. All material consents, waivers, approvals (governmental or
otherwise), authorizations or orders required to be obtained, and all filings
required to be made, by Ligent US and/or the Shareholders for the authorization,
execution and delivery of this Agreement and the consummation by them of the
transactions contemplated by this Agreement, shall have been obtained and made
by Ligent US or the Shareholders.

(f) Documents. Ligent US and the Shareholders must deliver to the Company at the
Closing:

(i) share certificates evidencing the number of Shares held by each Shareholder,
along with executed share transfer forms transferring such Shares to the Company
together with a certified copy of a board resolution of the Company approving
the registration of the transfer of such shares to Company (subject to Closing
and payment of stamp duty);

(ii) a Secretary’s Certificate, dated the Closing Date, certifying attached
copies of (A) the organizational documents of Ligent US, (B) the resolutions of
the Ligent US Board of Directors approving this Agreement and the transactions
contemplated hereby; and (C) the incumbency of each authorized officer of Ligent
US signing this Agreement and any other agreement or instrument contemplated
hereby to which Ligent US is a party;

(iii) a Certificate of Good Standing of Ligent US; and

(iv) each of the Transaction Documents to which Ligent US and/or the
Shareholders is a party, duly executed.

(g) Other Agreements/Events. That certain indemnification agreement of even date
herewith in the form attached hereto as Exhibit B by and between SIBL and the
Company shall have been executed. The transactions contemplated by the Common
Stock Purchase Agreement, the Forefront Stock Purchase Agreement, the Forefront
Holdings Merger and the BM Merger shall be consummated simultaneously with the
transactions contemplated by this Agreement. The preferred stockholders of
Forefront Holdings shall have converted all of their preferred stock into common
stock and Forefront Holdings shall have effected a 1:5 reverse stock split of
its common stock. The Registration Statement filed with the SEC shall have been
declared effective.

(h) Financial Condition of Ligent US. The financial condition of Ligent US as of
the Closing Date and the results of operations of Ligent US for the interim
period between November 30, 2007 and the Closing Date shall not reflect a
financial condition or results of operations that, in either case, is materially
worse than that which is reflected in the Financial Statements; and

(i) Delivery of Other Documents. Shareholders and Ligent US shall have delivered
to the Company such other documents as the Company may reasonably request for
the purpose of (A) evidencing the accuracy of any of the representations and
warranties of Ligent US and the Shareholders, (B) evidencing the performance of,
or compliance by the Company and the Shareholders with, any covenant or
obligation required to be performed or complied with by Ligent US or the
Shareholders, as the case may be, (C) evidencing the satisfaction of any
condition referred to in this Section 3, or (D) otherwise facilitating the
consummation or performance of any of the transactions contemplated by this
Agreement.

 

3



--------------------------------------------------------------------------------

3.2 Ligent US and the Shareholders’ obligations to effect the Share Exchange and
to take the other actions required to be taken by them at the Closing Date are
subject to the satisfaction, at or prior to the Closing Date, of each of the
following conditions (any of which may be waived by Ligent US or the
Shareholders, in whole or in part):

(a) Accuracy of Representations. The representations and warranties of the
Company and Forefront Holdings set forth in this Agreement or in any Schedule or
certificate delivered pursuant hereto shall be true and correct in all material
respects as of the date of hereof and as of the Closing except to the extent
that such representations and warranties are qualified by the term “material,”
or contain terms such as “Material Adverse Effect” or “Material Adverse Change,”
in which case such representations and warranties (as so written, including the
term “material” or “Material”) shall be true and correct in all respects at and
as of the Closing Date.

(b) Performance by the Company and Forefront Holdings. All of the covenants and
obligations that the Company and Forefront Holdings are required to perform or
to comply with pursuant to this Agreement (considered collectively), and each of
these covenants and obligations (considered individually), must have been
performed and complied with in all material respects.

(c) Consents. All material consents, waivers, approvals, authorizations or
orders required to be obtained, and all filings required to be made, by the
Company for the authorization, execution and delivery of this Agreement and the
consummation by it of the transactions contemplated by this Agreement, shall
have been obtained and made by the Company, except where the failure to receive
such consents, waivers, approvals, authorizations or orders or to make such
filings would not have a Material Adverse Effect on the Company.

(d) Documents. The Company must have caused the following documents to be
delivered to the Shareholders:

(i) share certificates evidencing each Shareholder’s 50% pro rata share of the
Company Shares;

(ii) a Secretary’s Certificate, dated the Closing Date, certifying attached
copies of (A) the organizational documents of the Company, (B) the resolutions
of the Company Board approving this Agreement and the transactions contemplated
hereby; and (C) the incumbency of each authorized officer of the Company signing
this Agreement and any other agreement or instrument contemplated hereby to
which the Company is a party;

(iii) a Certificate of Good Standing of the Company; and

(iv) each of the Transaction Documents to which the Company is a party, duly
executed.

(v) Other Agreements/Events. That certain indemnification agreement of even date
herewith in the form attached hereto as Exhibit B by and between SIBL and the
Company shall have been executed. The transactions contemplated by the Common
Stock Purchase Agreement, the Forefront Stock Purchase Agreement, the Forefront
Holdings Merger and the BM Merger shall be consummated simultaneously with the
transactions contemplated by this Agreement. The preferred stockholders of
Forefront Holdings shall have converted all of their preferred stock into common
stock and Forefront Holdings shall have effected a 1:5 reverse stock split of
its common stock. The Registration Statement filed with the SEC shall have been
declared effective.

SECTION IV

TERMINATION; SURVIVAL; INDEMNIFICATION

4.1 Termination. This Agreement may be terminated as follows: (a) the Company
and the Shareholders may terminate this Agreement by mutual written consent at
any time prior to the Closing; (b) the Company may terminate this Agreement by
giving written notice to the Shareholders at any time prior to the Closing
(i) in the event the Shareholders have breached any material

 

4



--------------------------------------------------------------------------------

representation, warranty, or covenant contained in this Agreement in any
material respect, the Company has notified the Shareholders of the breach, and
the breach has continued without cure for a period of 30 days after the notice
of breach or (ii) if the Closing shall not have occurred on or before
December 31, 2008, by reason of the failure of any condition precedent under
Section 3.1 hereof (unless the failure results primarily from the Company or
Forefront Holdings breaching any of their respective representation, warranty,
or covenant or failure to satisfy the conditions precedent set forth in
Section 3.2 contained in this Agreement); and (c) the Shareholders may terminate
this Agreement by giving written notice to the Company at any time prior to the
Closing (i) in the event the Company has breached any material representation,
warranty, or covenant contained in this Agreement in any material respect, the
Shareholders have notified the Company of the breach, and the breach has
continued without cure for a period of 30 days after the notice of breach or
(ii) if the Closing shall not have occurred on or before December 31, 2008, by
reason of the failure of any condition precedent under Section 3.2 hereof
(unless the failure results primarily from the Shareholders or Ligent US
breaching any of their respective representation, warranty, or covenant or
failure to satisfy the conditions precedent set forth in Section 3.1 contained
in this Agreement).

4.2 Survival. All representations and warranties contained in or made pursuant
to this Agreement shall survive (and not be affected in any respect by) the
Closing of the transactions contemplated by this Agreement for a period ending
18 months after of the Closing Date; provided, however, that the representations
and warranties contained in Subsections (1), (4) and (7) of Schedule 1.6,
Subsections (1), (2) and (3) of Schedule 1.7, Subsections (1), (3) (5) and
(6) of Schedule 1.8 and Subsections (1) and (3) of Schedule 1.9 shall survive
indefinitely.

4.3 Indemnification. The Company agrees to indemnify and hold Shareholders
harmless from, and to reimburse Ligent US for, any Losses arising out of, based
upon, or resulting from (i) the breach or inaccuracy of any representation or
warranty of the Company or Forefront Holdings which is contained in or made
pursuant to this Agreement or in any of the Transaction Documents; or (ii) the
Company’s or Forefront Holdings’ breach of or failure to perform any of the
covenants or agreements contained in or made pursuant to this Agreement. The
Shareholders agree to indemnify and hold the Company harmless from, and to
reimburse the Company for, any loss, fee, cost, expense, damage, liability or
claim (including, without limitation, any and all fees, costs and expenses
whatsoever reasonably incurred by it or its counsel in investigating, preparing
for, defending against, or providing evidence, producing documents or taking any
other action in respect of any threatened or asserted claim) (collectively,
“Losses”) arising out of, based upon, or resulting from (a) the breach or
inaccuracy of any representation or warranty of the Shareholders or Ligent US
which is contained in or made pursuant to this Agreement; or (b) the
Shareholders’ or Ligent US’s breach of or failure to perform any of the
covenants or agreements contained in or made pursuant to this Agreement. In any
action brought by a third party that potentially could result in Losses incurred
by the Company pursuant to this Section 4.3, then the Company shall have the
sole right to defend such claim and all such Losses shall be the responsibility
of the Company under this Section 4.3.

SECTION V

GENERAL PROVISIONS

5.1 Expenses. Except as otherwise expressly provided in this Agreement, each
party to this Agreement will bear its respective expenses incurred in connection
with the preparation, execution, and performance of this Agreement and the
transactions contemplated by this Agreement, including all fees and expenses of
agents, representatives, counsel, and accountants.

5.2 Dispute Resolution. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof shall be finally settled by arbitration
exclusively (i) administered by the International Centre for Dispute Resolution
(the “ICDR”) and (ii) under the International Dispute Resolution Procedures of
the ICDR (the “ICDR Rules”). Judgment on the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof. The number of
arbitrators shall be one (1), unless the parties subsequently agree in writing
that three (3) arbitrators shall be appointed to resolve such particular
dispute. The arbitrator(s) shall be appointed exclusively in accordance with the
ICDR Rules. The place of arbitration shall be Miami, Florida. The arbitration
proceedings shall be conducted in English. The parties waive, to the extent
permitted under applicable law, any right that they may have under any law
applicable to this Agreement or any party hereto to object to arbitration
hereunder on the basis that such an agreement was not entered into after a
dispute had arisen.

 

5



--------------------------------------------------------------------------------

5.3 Further Assurances. The parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

5.4 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege.

5.5 Entire Agreement and Modification. This Agreement supersedes all prior
agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the party against whom the enforcement of such
amendment is sought.

5.6 Assignments, Successors, and No Third-Party Rights. No party may assign any
of its rights under this Agreement without the prior consent of the other
parties. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of and be enforceable by
the respective successors and permitted assigns of the parties.

5.7 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

5.8 Governing Law. This Agreement will be governed by the laws of the State of
Florida without regard to conflicts of laws principles.

5.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

5.10 Notice. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, sent by facsimile
transmission (with immediate confirmation thereafter) or sent by certified,
registered or express mail, postage prepaid, or by a nationally recognized
overnight courier service, marked for overnight delivery. Any such notice shall
be deemed given when so delivered personally or sent by facsimile transmission
(with immediate confirmation thereafter) or, if mailed, five (5) business days
after the date of deposit in the mail, or if sent by overnight courier marked
for overnight delivery, two (2) business days after the date of delivery to the
courier service, to the address set forth on the signature page hereto.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first set forth above.

 

FOREFRONT BVI, LTD. By:  

/s/ Richard M. Gozia

Name:   Richard M. Gozia Title:   Interim Chief Executive Officer Address:   835
Bill Jones Industrial Dr. Springfield, TN 37172 Attn:   Richard M. Gozia
Telephone:   608-519-0348 Facsimile:   615-384-1290 FOREFRONT HOLDINGS, INC. By:
 

/s/ Richard M. Gozia

Name:   Richard M. Gozia Title:   Interim Chief Executive Officer Address:   835
Bill Jones Industrial Dr. Springfield, TN 37172 Attn:   Richard M. Gozia
Telephone:   608-519-0348 Facsimile:   615-384-1290 HISENSE CO. LTD. By:  

 

Name:   Title:   Address:   No. 17, Donghai West Road Qingdao, China 266071
Attention:   Honghai Yang Facsimile:   +86-532-8387-2882 QINGDAO HISENSE
ELECTRONIC HOLDING LTD. By:  

 

Name:   Title:   Address:   No. 17, Donghai West Road Qingdao, China 266071
Attention:   Honghai Yang Facsimile:   +86-532-8387-2882 LIGENT PHOTONICS, INC.
By:  

 

Name:   Title:    

2701 Dukane Drive, Suite 102

St. Charles, IL 6017

Attn:   Wei Ping Huang Telephone:   630-513-7226 Facsimile:   630-513-9173

 

7



--------------------------------------------------------------------------------

Exhibit A

DEFINITIONS

1. “Affiliate” means any Person that directly or indirectly controls, is
controlled by or is under common control with the indicated Person.

2. “BM Merger” shall mean that certain merger of Broadband Multimedia Systems,
Ltd. (“BM”) with and into the Company.

3. “Code” means the Internal Revenue Code of 1986, as amended.

4. “Common Stock” means the Company’s common shares, U.S. $0.001 nominal or par
value per share.

5. “Common Stock Purchase Agreement” means that certain agreement of even date
herewith by and between SIBL and BM.

6. “Company Shares” means the Company Common Stock being issued to the
Shareholders pursuant hereto.

7. “Exchanged Shares” shall mean the 50% issued and outstanding shares of Ligent
US to be transferred to the Company by Hisense Group and the 50% issued and
outstanding shares of Ligent US to be transferred to the Company by HEH.

8. “Forefront Stock Purchase Agreement” means that certain stock purchase
agreement of even date herewith by and among Stanford Venture Capital Holdings,
Inc., SIBL, ForeFront Holdings, Inc., Forefront BVI, Forefront Group, Inc.,
Forefront Multimedia, LLC and Miller Golf Company.

9. “ForeFront Holdings Merger” shall mean the consummation of the domestication
of Forefront Holdings into the Company pursuant to the domestication or merger
statutes of the British Virgin Islands.

10. “Framework Agreement” shall mean that certain agreement of even date
herewith by and between Qingdao Hisense Electric Ltd. and the Company pursuant
to which the Company purchases certain assets of the Set-Top Box division (the
“STB Division”) from Qingdao Hisense Electric Ltd.

11. “Governmental Authority” means any federal or national, state or provincial,
municipal or local government, governmental authority, regulatory or
administrative agency, governmental commission, department, board, bureau,
agency or instrumentality, political subdivision, commission, court, tribunal,
official, arbitrator or arbitral body, in each case whether U.S. or non-U.S.

12. “Laws” means, with respect to any Person, any U.S. or non-U.S. federal,
national, state, provincial, local, municipal, international, multinational or
other law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.

13. “Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof including any lien or
charge arising by Law.

14. “Ligent BVI Merger Agreement” means that certain Merger Agreement dated as
of the date hereof between Forefront Holdings, Ligent BVI and the Company, as a
result of which, Hisense Optoelectronics Technologies (“Hisense OE”) will be a
wholly-owned subsidiary of the Company.

15. “Material Adverse Effect” means, any change, effect or circumstance which,
individually or in the aggregate, would reasonably be expected to (a) have a
material adverse effect on the business, assets, financial condition or results
of operations, in each case taken as a whole or (b) materially impair the
ability of any party to this Agreement to perform any of its obligations under
this Agreement in any material respect, or (c) result in litigation, claims,
disputes or property loss in excess of US$500,000 in the future.

 

8



--------------------------------------------------------------------------------

16. “Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any Governmental
Authority.

17. “Permitted Liens” means (a) Liens for Taxes not yet payable or in respect of
which the validity thereof is being contested in good faith by appropriate
proceedings and for the payment of which the relevant party has made adequate
reserves; (b) Liens in respect of pledges or deposits under workmen’s
compensation laws or similar legislation, carriers, warehousemen, mechanics,
laborers and materialmen and similar Liens, if the obligations secured by such
Liens are not then delinquent or are being contested in good faith by
appropriate proceedings conducted and for the payment of which the relevant
party has made adequate reserves; (c) statutory Liens incidental to the conduct
of the business of the relevant party which were not incurred in connection with
the borrowing of money or the obtaining of advances or credits and that do not
in the aggregate materially detract from the value of its property or materially
impair the use thereof in the operation of its business; and (d) Liens that
would not have a Material Adverse Effect.

18. “Person” means all natural persons, corporations, business trusts,
associations, companies, partnerships, limited liability companies, joint
ventures and other entities, governments, agencies and political subdivisions.

19. “Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative or investigative)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Authority.

20. “Registration Statement” means the registration statement on Form F-4
promulgated by the SEC to be filed by the Company to register its securities;
provided, that the Company qualifies under the Securities Act of 1934, as
amended (“1934 Act”), to file such statement, and if the Company fails to
qualify to file such Form F-4 with the SEC under the 1934 Act, the term
“Registration Statement” shall mean the registration statement on Form S-4
promulgated by the SEC.

21. “SEC” means the Securities and Exchange Commission.

22. “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same will be in effect at the time.

23. “Shares” means the issued and outstanding shares of the Company.

24. “SIBL” means Stanford International Bank Ltd.

25. “Tax Return” means any return, declaration, report, claim for refund or
credit, information return, statement or other similar document filed with any
Governmental Authority with respect to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

26. “Taxes” means all foreign, federal, state or local taxes, charges, fees,
levies, imposts, duties and other assessments, as applicable, including, but not
limited to, any income, alternative minimum or add-on, estimated, gross income,
gross receipts, sales, use, transfer, transactions, intangibles, ad valorem,
value-added, franchise, registration, title, license, capital, paid-up capital,
profits, withholding, payroll, employment, unemployment, excise, severance,
stamp, occupation, premium, real property, recording, personal property, federal
highway use, commercial rent, environmental (including, but not limited to,
taxes under Section 59A of the Code) or windfall profit tax, custom, duty or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest, penalties or additions with respect to
any of the foregoing.

27. “Transaction Documents” means, collectively, all agreements, instruments and
other documents to be executed and delivered in connection with the transactions
contemplated by this Agreement.

 

9



--------------------------------------------------------------------------------

Exhibit B

FORM OF INDEMNIFICATION AGREEMENT

 

10



--------------------------------------------------------------------------------

Schedule 1.6

SHAREHOLDERS’ REPRESENTATIONS AND WARRANTIES REGARDING LIGENT US

28. Organization and Qualification. Ligent US is duly incorporated and validly
existing under the laws of the State of Delaware, has all requisite corporate
authority and power, governmental licenses, authorizations, consents and
approvals to carry on its business as presently conducted and as contemplated to
be conducted, to own, hold and operate its properties and assets as now owned,
held and operated by it, to enter into this Agreement, to carry out the
provisions hereof. Ligent US is duly qualified, licensed or domesticated as a
foreign corporation in good standing in each jurisdiction wherein the nature of
its activities or its properties owned or leased makes such qualification,
licensing or domestication necessary, except where the failure to be so
qualified, licensed or domesticated will not have a Material Adverse Effect. Set
forth on Schedule 1.6(1) is a list of those jurisdictions in which Ligent US
presently conducts its business, owns, holds and operates its properties and
assets.

29. Subsidiaries. Ligent US does not own directly or indirectly, any equity or
other ownership interest in any corporation, partnership, joint venture or other
entity or enterprise.

30. Organizational Documents. Ligent US is not in violation or breach of any of
the provisions of its organizational documents.

31. Authorization and Validity of this Agreement. Ligent US has all requisite
authority and power (corporate and other), governmental licenses,
authorizations, consents and approvals to enter into this Agreement and each of
the Transaction Documents to which it is a party, to consummate the transactions
contemplated by this Agreement and each of the Transaction Documents to which it
is a party, to perform its obligations under this Agreement and each of the
Transaction Documents to which it is a party, and to record the transfer of the
Shares and the delivery of the new certificates representing the Shares
registered in the name of the Company. The execution, delivery and performance
by Ligent US of this Agreement and each of the Transaction Documents to which
Ligent US is a party have been duly authorized by all necessary corporate action
and do not require from Ligent US’s Board of Directors or the Shareholders any
consent or approval that has not been validly and lawfully obtained. The
execution, delivery and performance by Ligent US of this Agreement and each of
the Transaction Documents to which Ligent US is a party requires no
authorization, consent, approval, license, exemption of or filing or
registration with any Governmental Authority or other Person.

32. No Violation. Neither the execution nor the delivery by Ligent US of this
Agreement or any Transaction Document to which it is a party, nor the
consummation or performance by Ligent US of the transactions contemplated hereby
or thereby will, directly or indirectly, (a) contravene, conflict with, or
result in a violation of any provision of the organizational documents of Ligent
US; (b) contravene, conflict with, constitute a default (or an event or
condition which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination or acceleration of, or result in
the imposition or creation of any Lien under, any agreement or instrument to
which Ligent US is a party or by which the properties or assets of Ligent US are
bound; (c) contravene, conflict with, or result in a violation of, any Law or
Order to which Ligent US, or any of the properties or assets owned or used by
Ligent US, may be subject; or (d) contravene, conflict with, or result in a
violation of, the terms or requirements of, or give any Governmental Authority
the right to revoke, withdraw, suspend, cancel, terminate or modify, any
licenses, permits, authorizations, approvals, franchises or other rights held by
Ligent US or that otherwise relate to the business of, or any of the properties
or assets owned or used by, Ligent US, except, in the case of clause (b), (c),
or (d), for any such contraventions, conflicts, violations, or other occurrences
as would not have a Material Adverse Effect.

33. Binding Obligations. Assuming this Agreement and the Transaction Documents
have been duly and validly authorized, executed and delivered by the parties
thereto other than Ligent US, this Agreement and each of the Transaction
Documents to which Ligent US is a party are duly authorized, executed and
delivered by Ligent US and constitutes the legal, valid and binding obligations
of Ligent US, enforceable against Ligent US in accordance with their respective
terms, except as such enforcement is limited by general equitable principles, or
by bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors rights generally.

34. Capitalization and Related Matters. The authorized capital stock of Ligent
US consists of 1,500 shares of Common Stock, of which 1,000 shares of Common
Stock are issued and outstanding. At Closing, all of the issued and outstanding
stock of Ligent US

 

11



--------------------------------------------------------------------------------

will be owned 50% by HEH and 50% by Hisense Group. Except as heretofore
disclosed, there are no outstanding or authorized options, warrants, calls,
purchase agreements, participation agreements, subscription rights, conversion
rights, exchange rights or other securities or contracts that could require
Ligent US to issue, sell or otherwise cause to become outstanding any of its
authorized but unissued shares of capital stock or any securities convertible
into, exchangeable for or carrying a right or option to purchase shares of
capital stock or to create, authorize, issue, sell or otherwise cause to become
outstanding any new class of capital stock. Except as heretofore disclosed,
there are no outstanding stockholders’ agreements, voting trusts or
arrangements, registration rights agreements, rights of first refusal or other
contracts pertaining to the capital stock of Ligent US. All issued and
outstanding shares of Ligent US’s capital stock are duly authorized, validly
issued, fully paid and nonassessable and have not been issued in violation of
any preemptive or similar rights.

35. No Redemption Requirements. Except as heretofore disclosed, there are no
outstanding contractual obligations (contingent or otherwise) of Ligent US to
retire, repurchase, redeem or otherwise acquire any outstanding shares of
capital stock of, or other ownership interests in, Ligent US or to provide funds
to or make any investment (in the form of a loan, capital contribution or
otherwise) in any other Person.

36. Shareholders. Except as expressly provided in this Agreement, no holder of
Shares or any other security of Ligent US or any other Person is entitled to any
preemptive right, right of first refusal or similar right as a result of the
issuance of the shares or otherwise. There is no voting trust, agreement or
arrangement among any of the Shareholders of any capital stock of Ligent US
affecting the exercise of the voting rights of any such capital stock.

37. Litigation; Compliance with Laws. There is no action, suit, claim,
governmental or other proceeding or investigation pending, or to the
Shareholders’ knowledge, threatened against or affecting Ligent US including,
without limitation, actions, suits or claims for damages or in which injunctive
or equitable relief is requested. There is no outstanding judgment, order,
injunction or decree of any court, government or governmental agency against or
affecting Ligent US. Ligent US has complied in all material respects with all
Laws to which Ligent US is subject, including any environmental, labor and
employment laws, rules and regulations.

38. Certain Proceedings. There is no pending Proceeding that has been commenced
against Ligent US and that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the transactions
contemplated in this Agreement. To Ligent US’s knowledge, no such Proceeding has
been threatened.

39. Financial Statements. Attached as Schedule 1.6(12) hereto are the following
financial statements (collectively the “Financial Statements”): unaudited
balance sheet as of November 30, 2007 and statements of income for the year
ended December 31, 2006 and for the eleven-month periods ended November 30, 2006
and November 30, 2007 for Ligent US. Each of the Financial Statements: (i) is
materially true, complete, and correct as of its respective date, (ii) is in
accordance with and supported by and consistent with the books and records of
Ligent US, in all material respects, (iii) presents fairly the financial
position and the results of operations of Ligent US; and (iv) was prepared in
accordance with U.S. GAAP; provided however, that the Financial Statements are
not audited and do not contain footnotes.

40. No Brokers or Finders. No person has, or as a result of the transactions
contemplated herein will have, any right or valid claim against Ligent US for
any commission, fee or other compensation as a finder or broker, or in any
similar capacity.

41. Title to and Condition of Properties. Except as would not have a Material
Adverse Effect, Ligent US owns (with good and marketable title in the case of
real property) or holds under valid leases or other rights to use all real
property, plants, machinery and equipment necessary for the conduct of the
business of Ligent US as presently conducted, free and clear of all Liens,
except Permitted Liens. The material buildings, plants, machinery and equipment
necessary for the conduct of the business of Ligent US as presently conducted
are structurally sound, are in good operating condition and repair and are
adequate for the uses to which they are being put, in each case, taken as a
whole, and none of such buildings, plants, machinery or equipment is in need of
maintenance or repairs, except for ordinary, routine maintenance and repairs
that are not material in nature or cost.

 

12



--------------------------------------------------------------------------------

42. No Undisclosed Events. Since November 30, 2007, no material event exists
with respect to Ligent US or its businesses, properties, operations or financial
condition, which has not been disclosed to the Company in writing as of the date
of this Agreement.

43. Ethical Practices; Foreign Corrupt Practices and International Trade
Sanctions. Ligent US has not offered or given, and the Shareholders are not
aware of any Person that has offered or given, on Ligent US’s behalf, anything
of value to, in violation of any law, including the Foreign Corrupt Practices
Act of 1977, as amended: (i) any official of a governmental body, any political
party or official thereof or any candidate for political office; (ii) any
customer or member of any governmental body; or (iii) any other Person, for the
purpose of any of the following: (x) influencing any action or decision of such
Person in such Person’s official capacity, including a decision to fail to
perform such Person’s official function; (y) inducing such Person to use such
Person’s influence with any governmental body to affect or influence any act or
decision of such governmental body to assist Ligent US in obtaining or retaining
business for, with, or directing business to, any Person; or (z) where such
payment would constitute a bribe, kickback or illegal or improper payment to
assist Ligent US in obtaining or retaining business for, with, or directing
business to, any Person, except for an immaterial political contribution (in an
amount which was less than $1,000) by a political action committee which was
fully disclosed to the appropriate governmental body (without any resulting fine
or penalty to Ligent US).

44. Undisclosed Liabilities. Ligent US has no liabilities (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, and whether due or to
become due, including any liability for Taxes), except for (i) liabilities
incurred in the Ordinary Course of Business, (ii) liabilities that are not alone
or in the aggregate material to the financial condition or operating results of
Ligent US, (iii) certain loans that Ligent US may borrow from Hisense Group or
other third parties for the sole purpose of funding the operations of Ligent US
between the date hereof and Closing and (iv) obligations under the contracts
that are to be performed after the Closing.

45. Customers and Suppliers. Since November 30, 2007, no material supplier of
Ligent US has indicated in writing, and the Shareholders have no knowledge
(without inquiry), that a material supplier shall stop, or materially decrease
the rate of, supplying materials, products or services to Ligent US (except upon
the completion in full of contracted supplies), and no material customer of
Ligent US has indicated in writing, and the Shareholders have no knowledge
(without inquiry), that such material customer shall stop, or materially
decrease the rate of, buying materials, products or services from Ligent US
(except upon the fulfillment by Ligent US of contracted shipments).

46. Insurance. Ligent US has insurance coverage in scope and amount customary
and reasonable for the business in which it is engaged.

47. Transactions with Affiliates. All agreements between Ligent US and its
Affiliates are on terms that are not less favorable to Ligent US than those that
are reasonably obtainable at the time in an arm’s-length transaction with a
Person that is not an Affiliate.

48. Taxes. Ligent US has filed or caused to be filed all Tax Returns required to
be filed by Ligent US with any Governmental Authority for all periods through
the date hereof, and all such Tax Returns were correct and complete in all
material respects. All Taxes owed to any Governmental Authority by Ligent US for
a period covered by such Tax Returns, and all claims, demands, assessments,
judgments, costs and expenses connected therewith, have been duly and timely
paid. Ligent US has not executed or filed with any Governmental Authority any
agreement extending the period for assessment or collection of any Taxes.

 

13



--------------------------------------------------------------------------------

Schedule 1.7

SHAREHOLDERS REPRESENTATIONS AND WARRANTIES REGARDING SHAREHOLDERS

1. Authority. Such Shareholder has the right, power, authority and capacity to
execute and deliver this Agreement and each of the Transaction Documents to
which such Shareholder is a party, to consummate the transactions contemplated
by this Agreement and each of the Transaction Documents to which such
Shareholder is a party, and to perform such Shareholder’s obligations under this
Agreement and each of the Transaction Documents to which such Shareholder is a
party. This Agreement has been, and each of the Transaction Documents to which
such Shareholder is a party will be, duly and validly authorized and approved,
executed and delivered by such Shareholder. Assuming this Agreement and the
Transaction Documents have been duly and validly authorized, executed and
delivered by the parties thereto other than such Shareholder, this Agreement is,
and each of the Transaction Documents to which such Shareholder is a party have
been, duly authorized, executed and delivered by such Shareholder and
constitutes the legal, valid and binding obligation of such Shareholder,
enforceable against such Shareholder in accordance with their respective terms,
except as such enforcement is limited by general equitable principles, or by
bankruptcy, insolvency and other similar Laws affecting the enforcement of
creditors rights generally.

2. No Conflict. Neither the execution or delivery by such Shareholder of this
Agreement or any Transaction Document to which such Shareholder is a party, nor
the consummation or performance by such Shareholder of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the organizational
documents of such Shareholder (if such Shareholder is not a natural person);
(b) contravene, conflict with, constitute a default (or an event or condition
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination or acceleration of, any agreement or instrument to
which such Shareholder is a party or by which the properties or assets of such
Shareholder are bound; or (c) except for government approvals set forth in
Schedule 1.7 (2)(c), contravene, conflict with, or result in a violation of, any
Law or Order to which such Shareholder, or any of the properties or assets of
such Shareholder, may be subject.

3. Ownership of Shares. Such Shareholder owns, of record and beneficially, and
has good, valid and indefeasible title to and the right to transfer to the
Company pursuant to this Agreement, such Shareholder’s Shares free and clear of
any and all Liens. The Shares being transferred to the Company hereunder
constitute all issued and outstanding shares of Ligent US. There are no options,
rights, voting trusts, stockholder agreements or any other contracts or
understandings to which such Shareholder is a party or by which such Shareholder
or such Shareholder’s Shares are bound with respect to the issuance, sale,
transfer, voting or registration of such Shareholder’s Shares. At the Closing
Date, the Company will acquire good, valid and marketable title to such
Shareholder’s Shares free and clear of any and all Liens.

4. Litigation. There is no pending Proceeding against such Shareholder that
involves the Shares or that challenges, or may have the effect of preventing,
delaying or making illegal, or otherwise interfering with, any of the
transactions contemplated by this Agreement and, to the knowledge of such
Shareholder, no such Proceeding has been threatened, and no event or
circumstance exists that is reasonably likely to give rise to or serve as a
basis for the commencement of any such Proceeding.

5. No Brokers or Finders. No Person has, or as a result of the transactions
contemplated herein will have, any right or valid claim against such Shareholder
for any commission, fee or other compensation as a finder or broker, or in any
similar capacity.

 

14



--------------------------------------------------------------------------------

Schedule 1.8

COMPANY’S REPRESENTATIONS AND WARRANTIES

6. Organization and Qualification. The Company is duly organized, validly
existing and in good standing under the laws of the British Virgin Islands, has
all requisite corporate authority and power, governmental licenses,
authorizations, consents and approvals to carry on its business as presently
conducted and to own, hold and operate its properties and assets as now owned,
held and operated by it. The Company is duly qualified, licensed or domesticated
as a foreign corporation in good standing in each jurisdiction wherein the
nature of its activities or its properties owned, held or operated makes such
qualification, licensing or domestication necessary, except where the failure to
be so duly qualified, licensed or domesticated and in good standing would not
have a Material Adverse Effect.

7. Organizational Documents. True, correct and complete copies of the
organizational documents of the Company have been delivered to Ligent US prior
to the execution of this Agreement, and no action has been taken to amend or
repeal such organizational documents since such date of delivery. The Company is
not in violation or breach of any of the provisions of its organizational
documents.

8. Authorization. The Company has all requisite corporate authority and power,
governmental licenses, authorizations, consents and approvals to enter into this
Agreement and each of the Transaction Documents to which the Company is a party,
to consummate the transactions contemplated by this Agreement and each of the
Transaction Documents to which the Company is a party and to perform its
obligations under this Agreement and each of the Transaction Documents to which
the Company is a party. The execution, delivery and performance by the Company
of this Agreement and each of the Transaction Documents to which the Company is
a party have been duly authorized by all necessary corporate action.

9. No Violation. Neither the execution nor the delivery by the Company of this
Agreement or any Transaction Document to which the Company is a party, nor the
consummation or performance by the Company of the transactions contemplated
hereby or thereby will, directly or indirectly, (a) contravene, conflict with,
or result in a violation of any provision of the organizational documents of the
Company (b) contravene, conflict with, constitute a default (or an event or
condition which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination or acceleration of, or result in
the imposition or creation of any Lien under, any agreement or instrument to
which the Company is a party or by which the properties or assets of the Company
is bound; (c) contravene, conflict with, or result in a violation of, any Law or
Order to which the Company, or any of the properties or assets owned or used by
the Company, may be subject.

10. Binding Obligations. Assuming this Agreement and the Transaction Documents
have been duly and validly authorized, executed and delivered by the parties
thereto other than the Company, this Agreement and each of the Transaction
Documents to which the Company is a party are duly authorized, executed and
delivered by the Company and constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar Laws
affecting the enforcement of creditors rights generally.

11. Duly Authorized. The issuance of the Company Shares has been duly authorized
and, upon delivery to the Shareholders of certificates therefor in accordance
with the terms of this Agreement, the Company Shares will have been validly
issued and fully paid, and will be nonassessable, have the rights, preferences
and privileges specified, will be free of preemptive rights and will he free and
clear of all Liens and restrictions, other than Liens created by the
Shareholders and restrictions on transfer imposed by this Agreement, a certain
Shareholders Agreement of even date herewith by and between the Company, HEH,
Hisense Group, Qingdao Hisense Electric Ltd. and SIBL, and the Securities Act.

12. Compliance with Laws. The Company has not received notice of any violation
(or any Proceeding involving an allegation of any violation) of any applicable
Law or Order by or affecting the Company.

 

15



--------------------------------------------------------------------------------

13. Certain Proceedings. There is no pending Proceeding that has been commenced
against the Company and that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the transactions
contemplated by this Agreement.

14. No Brokers or Finders. Except placement fees due to Stanford Investment
Banking, no Person has, or as a result of the transactions contemplated herein
will have, any right or valid claim against the Company for any commission, fee
or other compensation as a finder or broker, or in any similar capacity.

 

16



--------------------------------------------------------------------------------

Schedule 1.9

FOREFRONT HOLDINGS’ REPRESENTATIONS AND WARRANTIES

15. Organization; Authority; Binding Effect. Forefront Holdings is a corporation
duly organized, validly existing and in good standing under the laws of Florida
and has full power and authority to execute, deliver and perform this Agreement.
The execution, delivery and performance of this Agreement has been duly
authorized by all necessary action on the part of Forefront Holdings, and does
not and will not (i) contravene its articles of incorporation; or (ii) result in
any violation of any law, rule or regulation applicable to Forefront Holdings.
Forefront Holdings is not a party to, or subject or bound by, any judgment,
injunction or decree of any court of governmental authority which may restrict
or interfere with the performance of this Agreement or such other instruments,
agreements and documents as are to be executed by Forefront Holdings in
connection herewith on or prior to the date of this Agreement. This Agreement
and the instruments, agreements and documents executed and delivered in
connection herewith are valid and binding obligations of Forefront Holdings
enforceable in accordance with their terms.

16. No Conflict or Violation. Neither the execution and delivery of this
Agreement nor consummation of the transactions contemplated hereby will result
in (i) a violation or breach of, or default under, any term or provision of any
indenture, mortgage, security agreement, contract, agreement, lease, commitment,
license, franchise, permit, authorization or concession to which Forefront
Holdings is a party or to which it or any of its property may be bound or
constitute an event which with notice, lapse of time, or both, would result in
any such violation, breach or default, or (ii) a violation by Forefront Holdings
of any statute, rule, regulation, ordinance, code, order, judgment, writ,
injunction, decree or award, or constitute an event which with notice, lapse of
time, or both, would result in any such violation.

17. SEC Filings. Forefront Holdings has filed with the SEC (i) its Annual Report
on Form 10-KSB for the fiscal year ended December 31, 2006, (ii) its Quarterly
Reports on Form 10-Q for the quarters ended March 31, June 30 and September 29,
2007 and (iii) all of its other reports, statements, schedules and registration
statements through November 29, 2007 (collectively, the “SEC Documents”). As of
its filing date (and as of the date of any amendment), each SEC Document
complied as to form in all material respects with the applicable requirements of
the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934,
as amended, as the case may be. As of its filing date (or, if amended or
superseded by a filing prior to the date hereof, on the date of such filing),
each SEC Document filed pursuant to the Securities Exchange Act of 1934, as
amended, did not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.

18. Compliance with Laws. Forefront Holdings has complied in all material
respects with all laws, ordinances, or governmental or regulatory rules or
regulations, whether federal, state, local or foreign applicable to it,
including without limitation, all securities laws, rules and regulations.

19. Brokers’ and Finders’ Fees. Forefront Holdings is not obligated to pay any
fees or expenses of any broker, finder or consultant in connection with the
origin, negotiation, or execution of this Agreement or in connection with any
transactions contemplated hereby.

 

17